Name: Commission Regulation (EC) NoÃ 296/2007 of 20 March 2007 on transitional measures in the sector of flax and hemp grown for fibre in Bulgaria and Romania
 Type: Regulation
 Subject Matter: leather and textile industries;  plant product;  Europe;  economic policy;  agri-foodstuffs;  European construction
 Date Published: nan

 21.3.2007 EN Official Journal of the European Union L 80/3 COMMISSION REGULATION (EC) No 296/2007 of 20 March 2007 on transitional measures in the sector of flax and hemp grown for fibre in Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Article 2 of Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre (1) provides for processing aid for flax and hemp straw. This aid is granted to authorised primary processors. (2) Under Article 7(1) of Commission Regulation (EC) No 245/2001 of 5 February 2001 laying down detailed rules for the application of Council Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre (2), aid for processing flax and hemp straw is payable on flax and hemp fibre only where it comes from straw covered by sale/purchase contracts, processing commitments or processing contracts for which a single aid application as foreseen in Part II, Title II, Chapter I of Commission Regulation (EC) No 796/2004 (3) was submitted in respect of the marketing year concerned. (3) As a result, in Bulgaria and Romania (hereinafter referred to as the new producer Member States), flax and hemp fibre obtained from straw produced before the 2007/2008 marketing year is not eligible for aid. Transitional measures should therefore be taken to enable Bulgarian and Romanian processors to qualify for this measure. (4) These measures must include appropriate monitoring mechanisms to ensure compliance with Article 7(1) of Regulation (EC) No 245/2001. Therefore provision should be made for authorised primary processors in the new producer Member States, and primary processors who have submitted an application for authorisation for which the competent authority has not yet granted authorisation, to inform the national inspection bodies of the quantities of flax and hemp straw and fibre held by them at the beginning of the 2007/2008 marketing year. Provision should also be made for checks to be carried out by the inspection bodies and for the introduction of a penalty system. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Natural Fibres, HAS ADOPTED THIS REGULATION: Article 1 1. In Bulgaria and Romania (hereinafter referred to as the new producer Member States) authorised primary processors within the meaning of Article 1(2)(b) of Regulation (EC) No 1673/2000 and primary processors who have submitted an application for authorisation for which the competent authority has not yet granted authorisation shall inform the competent authority by 31 July 2007 of the stocks of flax straw, hemp straw, long flax fibre, short flax fibre and hemp fibre held by them on 30 June 2007. 2. The competent authorities of the new producer Member States shall verify the accuracy of the information referred to in paragraph 1 on the spot at, at least 50 % of the primary processors referred to in paragraph 1. 3. The new producer Member States shall determine the penalties to be applied where the information is not provided, is provided late, is incomplete or is incorrect. The penalties shall be effective, proportionate and dissuasive. 4. The new producer Member States shall provide the Commission by 31 January 2008 with a summary of the quantities of the products referred to in paragraph 1 in stock on 30 June 2007, where applicable adjusted as a result of the checks provided for in paragraph 2, and a summary of the penalties applied under paragraph 3. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall be applicable for the 2007/2008 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 193, 29.7.2000, p. 16. Regulation as last amended by Regulation (EC) No 953/2006 (OJ L 175, 29.6.2006, p. 1). (2) OJ L 35, 6.2.2001, p. 18. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (3) OJ L 141, 30.4.2004, p. 18. Regulation as last amended by Regulation (EC) No 2025/2006 (OJ L 384, 29.12.2006, p. 81).